OFFICE OF THE ATTORNEY         GENERAL     OF TEXAS
                           AUSTIN




Honorable Joe ?&mot&k, Ccmmisslomr
aureaa of Labor Statilrt.108
Au#tin, Texas
Dear Sir:




1939, in which you rogue
in re8peot to the r0iiow
                                              requeatib   on




                                     orrio  aad 8~ri0s
                                      program or entar-
                                      iool, 06nYwttiQM,
                                      rothoed by singers,
                                        and various other




     ly and only with Joha L;oe. The prior of the pro-
     grtinis a lump sum whioh le tired by mtual apea
     sent between John Do* and the person, 889001atioa,
     convention,eto. dee1rin.g the entertaihmcant. fobn
     hoe seleote ~errorniaro to produoe the type of
     program contraoted.fog, and pays the perionram
     t.hepriae agreed upon between John Doe and t&e
     perrormms. John Doe has exalcairs    oherg and
Uonorable Joe Kunsohik, Page 2


     oontml 0r the psrrormere, Is preaent, and
     directs the program throughoutit.8rendition.
          "Under the above msntfoned raota, doer
     John Doe oome within the provisionsof the %II-
     ployment kgenoy Law, whereby he would be requir-
     ed to obtain an employmentagenoy lfoense to
     uarry on suoh aativities?*
          At the outset we wish to polat out that the Terarr
Wplomnt    Agenoy Lau, Artlolea 2208 through 5221, &vised
civil Statutee or 1925, as amended, and Artlolse 15134through
1592 or Vernon*8 Annotated Fenal Code, are very rully and
capably dlaouaaed In the oaae or Karr v. Baldwin, 59 Fed.
(2nd) 252 (DlatrlOtCourt, Texas) by Judge Atwell.
          krtiole 5206, Revised Civil Statutes, 1025, de-
rines an -WpLovnt    Ageaoy” as r0u0w8r
          "The term *E&ployaentA&enoy’aiaanaetery
     perso+, ‘rim, partneredlp or assooiatlon  of per-
     aortaengaged In the bublaefm Or asaleting  am-
     ployera to aeoure employeea,aad persons to.ae-
     oure eaiployment,or 0r oollactin~iaromeation
     regarding employers seeking employees,and per-
     uopg seeking employment.*
            The sass statute        ?ronteln$the tOllowIng deilnl-
tloa or   *?3mployaeat   orrioe't

          'The term *XmploymantOffloe* ~eaxisevery
     glaoe or ortloe where the buslneas or glrlng
     lntelllgenoeor informationwhere emploVmeat
     or help may be obtained,,or rhere the buaineas
     ot &inemploymentagent Is oarrled 011."
          Aooording to the rstatutoxyde&nit&on above eet
out an %xployment Agent* is a parson, fZrm, pPrtaerahlp
or aerrooiatlonor persons engaged In the btalne~e or brln&
ing about an eaployer-employeeor master-servantrelation-
ship between two persona or a rim,  corporation,partner-
ship, eta, ae employer or master and a person as employee
or servant. In a situation desorltwd in pour lettoT,  how-
ever, the agent employs and paye the entertainer@+ The
latter have no eatreotuil relatlonahlpwhataaever with
the pereone, asaooiationa,olubs, aomentlonu,   eta. de-
siring the entertainment. They look to the agent for
 Eonorable Joe Kunaohlk,Fag3 3


 their inatruotionsend their remuneration. The asent in
 turn contract8 with the tioreaaldparties desiring an en-
 tertainmentprogram. A lump aum la paid to the agent for
 the sh0w or talent he produces or rurnlshea.
            To be an *employee*,the relation or master-servant
 muat exist to the extant that one party has the right of
 ultimate control over the other. Surety Cnlon Inanraaoe Co.
 P. holeod, (Texas) 36 S. F. (2d) 449, 551.
                 "In the languageof the law, however, the
            word *servant*la used to smbraoe all olaasea
            or employeea. It la synonymouswith *employeef,
            end laoludaa all persona of nhatever rank or.
            poeitlonwho are aubjeot to the dlrecrtlon.and
            aontrol of another in any departmentof labor
            or buainesa.a 29 Tex. Surla. 10.
           In the Supreme Court oase of Ribtik I. YoBride,
 277 U.S. 350, Justice Sutherlandniakea this algnlflaant
 observation:

                 *The basineia ot aeouring employmentfor
            those aeeking.workis eaaentlallythat of a
            broker, that ie, or an iatermadlary.w
            Under the faota set ant in your letter the agent
 la something&ore than an lhtarmadiary. Ea ia In reality
 the employer of the entertainera,having oompleti Oontrol
 and paying them for their aervloes.Intheabaenoe or any ra-
 lationahlp of master and servant being brought about by
 aald agent betueen the entertainerson the ond hand and the
 parsona,  oluba, asaociatlonaand convention8deairlng their
 aervioea, ft la our opinion that the agent or entertalneasnt
 entrepreneurdesorlbed In your letter does not aoaiewithin
 the purview or Artiale  5208, Revised Civil Statute8 or lSW,
 and la not required by law to obtain an Employment Agenoy
 Lloenae, Articlea liWElthrough 5221, Revised Cioil.Statutea
 of lQe3, aa amended, and Artlalea 1584 throue 1593 of the
 Annotated Penal Code of Texas not applying to hi8 buelllbaa.

                Trusting tllatthe above fully answers your
 we   are


                                         POUTS   v0l-y   tTul.y
APPROVEDAUG22, 19.39
                                   .ATTORXEYQXNERAL OF TEXAS
   k5Qu4.d.u
ATTORNEYGENERAL OF TEXAS-